SCHEDULE A Dated:March 22, 2012 AMERICAN BEACON FUNDS: Institutional Class Balanced Fund – Institutional Class Large Cap Value Fund – Institutional Class International Equity Fund – Institutional Class Small Cap Value Fund – Institutional Class S & P 500 Index Fund– Institutional Class High Yield Bond Fund– Institutional Class Large Cap Growth Fund – Institutional Class Emerging Markets Fund – Institutional Class SiM High Yield Opportunities Fund- Institutional Class Small Cap Index Fund – Institutional Class International Equity Index Fund – Institutional Class Treasury Inflation Protected Securities Fund – Institutional Class Intermediate Bond Fund – Institutional Class Short Term Bond Fund – Institutional Class Mid-Cap Value Fund – Institutional Class Zebra Large Cap Equity Fund – Institutional Class Zebra Small Cap Equity Fund – Institutional Class Flexible Bond Fund – Institutional Class Bridgeway Large Cap Value Fund – Institutional Class Stephens Mid-Cap Growth Fund – Institutional Class Stephens Small Cap Growth Fund – Institutional Class American Beacon Holland Large Cap Growth Fund – Institutional Class (Live Date 3/26/12) Y Class Balanced Fund- Y Class Large Cap Growth Fund – Y Class Mid-Cap Value Fund – Y Class Emerging Markets Fund - Y Class High Yield Bond Fund - Y Class Large Cap Value Fund - Y Class International Equity Fund - Y Class Small Cap Value Fund - Y Class Small Cap II Value Fund- Y Class Retirement Income and Appreciation Fund – Y Class Intermediate Bond Fund- Y Class Short Term Bond Fund – Y Class SiM High Yield Opportunities Fund – Y Class Treasury Inflation Protected Securities – Y Class Zebra Large Cap Equity Fund – Y Class Zebra Small Cap Equity Fund – Y Class Flexible Bond Fund – Y Class Bridgeway Large Cap Value Fund – Y Class Stephens Mid-Cap Growth Fund – Y Class Stephens Small Cap Growth Fund – Y Class American Beacon Holland Large Cap Growth Fund – Y Class (Live Date 3/26/12) Retirement Class Large Cap Value Fund – Retirement Class International Equity Fund – Retirement Class Small Cap Value Fund – Retirement Class Zebra large Cap Equity Fund – Retirement Class Zebra Small Cap Equity Fund – Retirement Class Advisor Class (formerly Service Class) International Equity Fund - Advisor Class Small Cap Value Fund – Advisor Class Balanced Fund – Advisor Class Large Cap Value Fund – Advisor Class Mid-Cap Value Fund – Advisor Class Investor Class (formerly PlanAhead Class) Balanced Fund- Investor Class Large Cap Value Fund - Investor Class International Equity Fund - Investor Class Short Term Bond Fund – Investor Class Emerging Markets Fund - Investor Class Small Cap Value Fund - Investor Class Small Cap II Value Fund – Investor Class S & P 500 Index - Investor Class SiM High Yield Opportunities Fund – Investor Class High Yield Bond Fund - Investor Class Retirement Income and Appreciation Fund – Investor Class Mid-Cap Value Fund – Investor Class Intermediate Bond Fund- Investor Class Treasury Inflation Protected Securities – Investor Class Zebra Large Cap Equity Fund – Investor Class Zebra Small Cap Equity Fund – Investor Class Flexible Bond Fund – Investor Class Bridgeway Large Cap Value Fund – Investor Class Stephens Mid-Cap Growth Fund – Investor Class Stephens Small Cap Growth Fund – Investor Class American Beacon Holland Large Cap Growth Fund – Investor Class (Live Date 3/26/12) A Class Balanced Fund- A Class Large Cap Value Fund - A Class Large Cap Growth Fund – A Class International Equity Fund - A Class Short Term Bond Fund – A Class Emerging Markets Fund - A Class Small Cap Value Fund - A Class SiM High Yield Opportunities Fund – A Class High Yield Bond Fund - A Class Retirement Income and Appreciation Fund – A Class Mid-Cap Value Fund – A Class Intermediate Bond Fund- A Class Treasury Inflation Protected Securities – A Class Zebra Large Cap Equity Fund – A Class Zebra Small Cap Equity Fund – A Class Flexible Bond Fund – A Class Bridgeway Large Cap Value Fund – A Class Stephens Mid-Cap Growth Fund – A Class Stephens Small Cap Growth Fund – A Class American Beacon Holland Large Cap Growth Fund – A Class (Live Date 3/26/12) C Class Balanced Fund- C Class Large Cap Value Fund - C Class Large Cap Growth Fund – C Class International Equity Fund - C Class Short Term Bond Fund – C Class Emerging Markets Fund - C Class Small Cap Value Fund - C Class SiM High Yield Opportunities Fund – C Class High Yield Bond Fund - C Class Retirement Income and Appreciation Fund – C Class Mid-Cap Value Fund – C Class Intermediate Bond Fund- C Class Treasury Inflation Protected Securities – C Class Zebra Large Cap Equity Fund – C Class Zebra Small Cap Equity Fund – C Class Flexible Bond Fund – C Class Bridgeway Large Cap Value Fund – C Class Stephens Mid-Cap Growth Fund – C Class Stephens Small Cap Growth Fund – C Class American Beacon Holland Large Cap Growth Fund – C Class (Live Date 3/26/12) AMR Class Mid Cap Value Fund – AMR Class Balanced Fund - AMR Class Large Cap Value Fund - AMR Class International Equity Fund - AMR Class Small Cap Value Fund - AMR Class Large Cap Growth Fund - AMR Class Emerging Markets Fund - AMR Class High Yield Bond Fund – AMR Class AMERICAN BEACON SELECT FUNDS: Money Market Select Fund U.S. Government Money Market Select Fund AMERICAN BEACON FUNDS AMERICAN BEACON SELECT FUNDS STATE STREET BANK AND TRUST COMPANY By:/s/ Terri McKinney By:/s/ Michael Rogers Name: Terri McKinney Name:Michael Rogers Title:Vice President Title: Executive Vice President
